
	
		III
		110th CONGRESS
		2d Session
		S. RES. 718
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2008
			Mr. Chambliss (for
			 himself, Mrs. Lincoln, and
			 Mr. Isakson) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			December 9, 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating November 30, 2008, as
		  Drive Safer Sunday.
	
	
		Whereas motor vehicle travel is the primary means of
			 transportation in the United States;
		Whereas everyone driving on the roads and highways needs
			 to do so more safely to reduce deaths and injuries resulting from motor vehicle
			 accidents;
		Whereas, according to the National Highway Traffic Safety
			 Administration, wearing a seat belt saved 15,434 lives in 2004, 15,632 lives in
			 2005, and 15,383 lives in 2006;
		Whereas Secretary of Transportation Mary Peters has urged
			 all people of the United States to understand the life-saving importance of
			 wearing a seat belt and has encouraged motorists to drive safely, not just
			 during the holiday season, but each time they get behind the wheel; and
		Whereas the Sunday after Thanksgiving is the busiest
			 highway traffic day of the year: Now, therefore, be it
		
	
		That the Senate—
			(1)encourages—
				(A)high schools,
			 colleges, universities, administrators, teachers, primary schools, and
			 secondary schools to launch campus-wide educational campaigns to urge students
			 to drive safely;
				(B)national trucking
			 firms to alert truck drivers to focus on driving safely on the Sunday after
			 Thanksgiving, and to publicize the importance of the day using Citizen’s Band
			 (CB) radios and truck stops across the United States;
				(C)clergy to remind
			 members to travel safely en route to religious services and gatherings;
				(D)law enforcement
			 personnel to remind drivers and passengers to drive safely on the Sunday after
			 Thanksgiving; and
				(E)all people of the
			 United States to use the Sunday after Thanksgiving as an opportunity to educate
			 themselves about highway safety; and
				(2)designates
			 November 30, 2008, as Drive Safer Sunday.
			
